Citation Nr: 9926761	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-03 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to April 1970 
and from July 1971 to July 1974.

In September 1992, he claimed service connection for PTSD.  A 
September 1993 rating decision granted service connection for 
PTSD and assigned a 10 percent evaluation.  In October 1996, 
he sought an increased rating, and a January 1997 rating 
decision assigned a 30 percent evaluation.  In April 1997, he 
again sought an increased rating.  This appeal arises from a 
September 1997 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that denied the claim.

The Board of Veterans' Appeals (Board) notes that, in 
September 1992, the veteran executed a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, whereby he appointed the American Legion (AL) 
to represent him in matters before VA.  The original form, in 
the claims file, bears a diagonal line from corner to corner, 
the meaning of which is unclear.  Although it might be 
surmised that the line across the VA Form 21-22 signifies 
revocation of the appointment, we note that the AL has 
represented the veteran diligently at all times relevant 
hereto, including filing a Written Brief Presentation with 
the Board in February 1999.  Therefore, in the absence of a 
specific writing by the veteran expressing a clear intent to 
revoke the 1992 appointment, the Board assumes that the AL 
remains the veteran's representative.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's PTSD is manifested by moodiness, sleep 
disturbance, anxiety, and suspicion; clinical findings show a 
slightly blunted affect and a nervous appearance, but there 
is no evidence of reduction in reliability or productivity 
and the record documents lengthy marital and employment 
history.


CONCLUSION OF LAW

The veteran's PTSD is not more than 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4 to 
include §§ 4.7, 4.10, and 4.130, Diagnostic Code (DC) 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service personnel records show that he was 
assigned to 3/4th Marines, 3rd Marine Division, Vietnam, in 
November 1967; transferred to the 3rd Combined Action Group 
on 1 June 1968; and assigned to the 5th Marine Division, Camp 
Pendleton, in December 1968.  He was awarded the Combat 
Action Ribbon and the Bronze Star Medal with "V" device.

The earliest medical evidence of record is an initial VA 
Agent Orange screen in June 1990.  There the veteran 
complained of headaches about three times per week.  After an 
examination, the assessment was delayed stress, headaches, 
and chronic alcoholism.  He was referred to the mental health 
clinic.

During a July 1990 consultation at the mental health clinic, 
the veteran complained of headaches, and reported service in 
Vietnam with the 3rd Marine Division.  He related that, after 
that service, he had reenlisted due to lack of employment.  
He said he would have made a career of the military, but was 
married and had children and his wife objected.  His reported 
symptoms included intrusive thoughts, occasional nightmares, 
hyper-alertness, tension and, during the preceding ten years, 
headaches.  Currently, the nightmares were less frequent than 
they were right after service.  He complained of memory 
problems for names and dates.  He said he had been a 
"loner" in high school and remained so currently, did not 
like being around others, and had an older man as a friend.  
He had two daughters, ages 20 and 19, and his relationship 
with them was distant.  The headaches caused him to be more 
irritable.  He had difficulty falling asleep and staying 
asleep.  He described suicidal and homicidal thoughts in the 
past but none currently.  He had an odor of alcohol about him 
but he denied consuming alcohol before the interview.  He had 
not had any legal problems as a result of his use of alcohol, 
but his wife and mother complained that he drank too much.  
In fact, his wife, a nurse, had threatened to leave him over 
his use of alcohol and they had frequent arguments.  His 
posture was stiff and he gave brief answers.  Upon mental 
status examination, he was disoriented as to date, and 
displayed some impairment of recent memory, though remote 
memory appeared to be intact.  He was of average intellect 
and able to abstract.  Judgment was intact and insight was 
fair, though he minimized his use of alcohol.  There was no 
evidence of psychosis but he was extremely anxious.  
Diagnoses included PTSD.

At a September 1990 psychiatric examination, identified as an 
"initial evaluation," the veteran reported that he had quit 
drinking 26 days earlier.  He complained of headaches, 
occasionally incapacitating, of fifteen minutes to two hours 
in duration, occurring three or four times each week during 
the preceding ten years.  There was no neurologic association 
with the headaches, which were sometimes constant and 
sometimes throbbing.  The examiner reported that the veteran 
had longstanding symptoms highly suggestive of depression.  
He noted that the veteran reported he had always been quiet 
and withdrawn and that those traits had increased during the 
preceding ten years.  The veteran said he was irritable and 
often bothered by insignificant things.  He denied crying 
spells, admitted to a blunting of emotions, and said he felt 
the same at a party or a funeral.  He said his social 
withdrawal had been increasing, he hunted and fished less, 
and he seldom enjoyed himself.  He slept less, his energy was 
chronically low, and he was less motivated.  He said his 
memory was poor and he sometimes forgot having met someone 
the day before.  He denied negative preoccupations, and the 
examiner reported that he found that hard to believe.  The 
examiner said the veteran had symptoms of generalized anxiety 
including restlessness, many somatic complaints, and an 
inability to relax.

Upon clinical evaluation, the veteran was oriented, his 
thoughts were logical, and his insight was good.  Speech was 
coherent and goal-oriented, but responses were latent.  There 
was no evidence of suicidal, homicidal, or psychotic 
ideation.  There was psychomotor retardation and limited eye 
contact, and the affect was sad and dysphoric.  The examiner 
concluded that the veteran had chronic major depression and 
may have had a superimposed dysthymic disorder.

Subsequent treatment records from the mental health clinic, 
including one dated in October 1990, noted that the veteran 
stopped drinking alcohol in August and the assessment was 
depression.  A March 1991 treatment record noted his 
"obsessive" interest in news of the Gulf War; at the same 
time, he denied intrusive thoughts about his own combat 
experiences.  On an August 1991 treatment record, the 
assessment was schizoid personality.  A February 1992 
discharge summary by the mental health clinic noted that the 
veteran avoided talking about Vietnam, made little progress 
in therapy, and relied on medication to relieve symptoms.  
The final diagnoses were PTSD and alcoholism in remission on 
Axis I, and schizoid personality on Axis II; the prognosis 
was poor.

In an October 1992 letter to the veteran, the RO asked for 
information about traumatic events he might have experienced 
in service.  In a statement submitted later that month, the 
veteran reported that Bob Wills, a friend from his hometown 
who was to be the best man in his wedding, was in his company 
in Vietnam and was killed in June 1968.  He also said that he 
was a machinegunner on an ambush that was tripped by several 
Vietnamese children upon whom he opened fire.

At a November 1992 VA PTSD examination, the veteran reported 
the events described above and said he had nightmares about 
the ambush incident.  He had married his current wife in 1969 
and had two children, one of whom was still at home.  After 
discharge from service, he had begun working in a factory, 
where he was currently employed.  He had had a problem with 
alcohol until two years earlier, when he quit drinking 
entirely.  Also two years earlier, he had sought treatment 
from VA for headaches and was prescribed Nortriptyline by the 
mental health clinic.  He said the medication was not 
beneficial and interfered with his appetite, so he had 
stopped taking it about eight months earlier.  Currently, he 
was not taking any medication, and it appeared that he was 
not receiving psychiatric treatment.

Subjectively, the veteran reported discomfort with loud noise 
and with crowds.  He said he was moody and had difficulty 
getting along with his family.  He had lost friends who told 
his wife that they were not comfortable around him.  He 
reported occasional violence, as when he struck a door or 
wall with his fist, and said he had been in a number of 
fights.  He had not struck his wife or children but said he 
put his wife through a "lot of mental anguish."  His wife 
had threatened to divorce him about two years earlier and 
that prompted him to seek treatment.  He said he had thought 
of suicide but emphatically denied serious intent or plan.  
He had difficulty falling asleep and staying asleep.  He 
denied hallucinations, delusions, and symptoms consistent 
with paranoia.  He said that he thought of Vietnam every day 
and felt he functioned best at work because he did not think 
about it then.

Objectively, the veteran was appropriately dressed and 
groomed, with a neatly-trimmed beard.  He was accompanied by 
a friend.  Initially, he was apprehensive and guarded.  He 
was occasionally tearful when describing events that occurred 
in Vietnam.  Speech was fluent, grammatically correct, at a 
normal rate and volume, consistently relevant, and 
demonstrated an average level of intellect.  He had no 
difficulty comprehending or complying with spoken commands.  
There was no evidence of difficulty with reality testing or 
tracking, he appeared to be a good historian, and motivation 
for the evaluation was adequate.  The examiner concluded that 
the veteran exhibited irritability, sleep disturbance, 
difficulty concentrating, and exaggerated startle response.  
He also noted that the veteran reported distressing dreams 
related to service, intrusive thoughts, loss of interest in 
activities he previously enjoyed, loss of friends, and lack 
of involvement with family.  The diagnosis for Axis I was 
PTSD.

As indicated above, a September 1993 rating decision granted 
service connection for PTSD and assigned a 10 percent 
evaluation.

In October 1996, the veteran submitted a statement wherein he 
sought an increased rating.  He said he had severe headaches, 
was having trouble sleeping, had no social life, and his 
temper was affecting his marriage.

Records obtained from the VA medical center included a report 
of an August 1995 telephone call initiated by medical center 
staff.  It was noted that the veteran had not been seen in 
the medical center since a November 1992 PTSD examination.  
He told the caller that his primary problem was tension 
headaches, which medication had not alleviated.

On a September 1996 VA psychological evaluation, identified 
as a "walk-in initial evaluation," the veteran said his 
major complaint was tension headaches, which occasionally 
included nausea but no vomiting, and stress.  The headaches 
had begun ten or fifteen years earlier and had no known 
cause.  He often went months without a headache but, 
recently, had had two or three headaches every two or three 
weeks.  It was noted that he was service-connected for PTSD, 
and he reported some treatment for PTSD in the past, but he 
felt that psychiatric treatment had not been helpful and he 
did not want any more.  The examiner said that the veteran 
reported exaggerated startle response, intrusive thoughts, 
sleep disturbed by headaches and nightmares, flashbacks, 
blunted emotions, irritability, and social isolation.  He had 
abused alcohol in the past but quit on his own and never 
attended AA.  Grooming and hygiene were fair and speech was 
logical, relevant, and of normal rate and tone.  The veteran 
described his mood as "normal" but he appeared somewhat 
dysphoric and irritable.  He denied thoughts of harming 
himself or others but said he had low frustration tolerance 
in general.  He denied hallucinations and delusions.  He 
reported extreme anhedonia but denied crying spells and said, 
in fact, that it was difficult for him to cry.  Judgment and 
insight appeared adequate.  Diagnoses included provisional 
PTSD.

At a VA psychiatric examination later in September, the 
veteran complained of headaches, irritability, and 
flashbacks.  He also said he had no difficulty falling asleep 
but nightmares and headaches interfered with his sleep.  The 
examiner reported that the "headaches last for months, 
sometimes a few weeks."  The veteran was cooperative and 
able to give a history but appeared somewhat withdrawn and 
depressed.  He denied hallucinations, delusions, and suicidal 
and homicidal ideation.  Insight and judgment were 
unimpaired, and cognitive functions were intact.  The 
assessment was PTSD.

At a November 1996 VA psychological evaluation, the veteran 
complained of difficulty falling asleep and staying asleep, 
nightmares involving the two stressor events related above, 
social isolation, tension, and irritability.  He reported 
daily recollections of Vietnam but could not talk about 
Vietnam without crying.  He said that anxiety and 
irritability had caused problems in his marriage, though he 
had been married since 1969.  Anxiety and irritability also 
caused altercations on the job but his work did not involve 
much interaction with supervisors and he felt that fact had 
enabled him to maintain the same employment for 23 years 
without absenteeism or any other difficulty.  He "drank 
himself into a dither" daily until six or seven years 
earlier when he cut back drastically out of concern for his 
marriage and health; currently, he drank only two beers once 
or twice a month.

On examination, he was oriented and in good contact with 
reality, and showed no signs of psychosis.  He spoke in a 
normal tone, but the rate and rhythm were slowed and clipped.  
He appeared uncomfortable, guarded, and restless.  His affect 
was "almost completely flattened" except for a pained and 
frustrated visage.  Mood seemed to be one of significant 
depression with episodes of severe dysphoria. His intellect 
was above average and memory, judgment, and insight were 
intact.  Diagnoses included chronic PTSD and chronic alcohol 
abuse in "decent" remission.  The examiner opined that the 
veteran showed a significant increase in PTSD symptomatology 
since the November 1992 VA examination.

A January 1997 rating decision increased the evaluation to 30 
percent.

At a June 1997 VA psychological evaluation, the veteran 
reported that he lived with his wife of 27 years and had two 
daughters and two grandchildren.  He was a mechanic in a 
factory where he had worked for 24 years.  He said he had 
difficulty interacting with co-workers and supervisors, and 
was disciplined for fighting and missing work on one occasion 
several years earlier but, otherwise, he attended work 
regularly and the quality of his work was high.  He denied 
any significant medical history except for ten to fifteen 
years of recurrent headaches, the etiology of which was 
unclear.  Currently, he was not receiving treatment or taking 
medication for any psychiatric disorder because, in the past, 
he had found neither to be helpful.

Subjectively, he said that he was moody and easily irritated, 
but he denied recent physical confrontations with anyone.  As 
an example, he said he had yelled at his wife when she made a 
benign remark about the grass after he cut it.  Also, he said 
he tended to avoid people and social situations.  As 
examples, he said he used to socialize at a local VFW but had 
not done so for two years, and he also used to enjoy shooting 
pool but had not done that for six years.  He said that he 
did not go to the grocery store because he became easily 
irritated with other shoppers, and also did not attend 
parties.  However, he did go out to eat at restaurants.  His 
daughters visited him and his wife but he rarely visited them 
in their homes.  He said that the only activity he enjoyed 
was riding his motorcycle alone.  His relationship with his 
wife was impaired due to his increased irritability and 
reluctance to participate in social activities.  He gave a 
history of chronic marital discord but said it had increased 
in recent months.  He attended work regularly, though he 
found it difficult to do so.  He reported an increase in 
hypervigilance and restlessness, and a decrease in energy, 
motivation, and enjoyment of activities, but denied suicidal 
ideation and any significant depression.  He denied 
nightmares and said he had not had one for ten or fifteen 
years.  He reported an increase in flashbacks and intrusive 
thoughts in recent weeks in response to external stimuli.  He 
gave, as examples, a recent rainstorm and the smell of 
burning wood that triggered recollections of Vietnam.  He 
said that he could continue working in spite of those 
thoughts.  He gave a history of heavy alcohol use but said he 
had quit drinking several years earlier, abstained for 
several years, and currently drank about two beers per month.

Objectively, the examiner noted that the veteran arrived on 
time for the interview, and his hygiene and grooming were 
fair.  He was alert and oriented, actively participated in 
the interview, and was forthcoming with his responses.  His 
Ideation was relevant and goal-directed, and speech was 
coherent and normal in rate.  His reported mood was 
"nervous," and that appeared to be accurate, and affect was 
slightly blunted.  The veteran denied panic attacks and 
hallucinations; delusions were neither reported nor noted.  
He also denied paranoia but said he preferred to sit next to 
a door or window in a restaurant.  Cognitive functioning was 
adequate and judgment and insight were fair.  Diagnoses were 
chronic PTSD and alcohol dependence in remission.

Analysis

The veteran has claimed that his service-connected PTSD, 
rated at 30 percent under the provisions of DC 9411, is more 
disabling than indicated by the evaluation assigned.  Such a 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  In 38 C.F.R., Part 
4, the VA Schedule for Rating Disabilities, the various 
disabilities are identified by separate diagnostic codes.  
38 C.F.R. § 4.27.  Within diagnostic codes, specific ratings 
are determined by the application of criteria which are based 
on the average impairment of earning capacity caused by the 
rated disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  
When there is a question as to which of two evaluations 
should be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Where, as here, entitlement to 
compensation has already been established and only the 
evaluation is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Still, one of the essentials of evaluative rating is that 
each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.

Regulations provide that the diagnosis of a mental disorder 
must conform to the diagnostic criteria of the 4th edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders.  38 C.F.R. 
§ 4.125(a).  When evaluating a diagnosed mental disorder, the 
frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
38 C.F.R. § 4.126(a).  The evaluation assigned must be based 
on all the evidence of record that bears on occupational and 
social impairment and not merely on the examiner's assessment 
of the level of disability at the moment of the examination.  
Id.  Finally, the extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).

The rating criteria, under DC 9411, provide that a 100 
percent evaluation is warranted where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment of thought processes or communication; 
persistent hallucinations or delusions; grossly inappropriate 
behavior; persistent danger of harming self or others; 
disorientation to time or place; intermittent inability to 
perform activities of daily living including maintaining 
minimal personal hygiene; and memory loss for names of close 
relatives, own occupation, or own name.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances including work or a similar setting; 
and inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks more 
frequent than once a week; difficulty understanding complex 
commands; impairment of memory characterized by, for example, 
forgetting to complete tasks or the retention of only highly-
learned material; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted for generally 
satisfactory functioning with routine behavior, self-care, 
and normal conversation but occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood; anxiety; 
suspicion; chronic sleep impairment; panic attacks weekly or 
less often; and mild memory loss such as forgetting names, 
directions, or recent events.  

A 10 percent evaluation is warranted when continuous 
medication is required or when there is occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks.  A noncompensable evaluation is warranted 
when a mental disorder has been diagnosed but symptoms are 
not so severe that they interfere with occupational and 
social functioning or require continuous medication.  38 
C.F.R. §  4.130, DC 9411 (1998).

It is clear from the regulations cited above, including the 
rating criteria, that the most significant factor in 
evaluating mental disorders is evidence of the effects of 
psychiatric symptomatology.  VA has addressed psychiatric 
examinations, and the effects of psychiatric symptoms, in 
response to comments to proposed regulations:

To be adequate for evaluation purposes . 
. . , an examination report must describe 
an individual's signs and symptoms as 
well as their effects on occupational and 
social functioning.

61 Fed. Reg. 52,696 (Oct. 8, 1996) (Emphasis added).  Thus, 
an evaluation for a mental disorder must be based on the 
nature and extent of occupational and social impairment that 
results from psychiatric symptomatology.

Turning now to the evidence relevant to the criteria for a 50 
percent evaluation, we find that the November 1996 report 
described the veteran's affect as "almost completely 
flattened," though the June 1997 report described it as 
slightly blunted.  There is no evidence of circumstantial, 
circumlocutory, or stereotypical speech.  The veteran has 
denied panic attacks.  He has demonstrated the capacity to 
understand commands.  He has complained that his memory for 
names and dates is poor, and that he sometimes forgets having 
met someone the day before, but he has not reported that 
memory impairment has affected his work.  The evidence shows 
that his judgment is intact and that he is able to abstract.  
He has reported decreased motivation, but that has not 
resulted in absenteeism from work.  He has described his mood 
as normal, though examiners have described it as dysphoric or 
depressed.  In sum, there is little evidence here of the 
symptomatology listed for the 50 percent evaluation under DC 
9411.

More important, the evidence does not show that that 
symptomatology has resulted in occupational and social 
impairment with reduced reliability and productivity.  The 
veteran has worked for the same employer since the mid-70's, 
with only one disciplinary incident that occurred several 
years ago.  That is an enviable work record that speaks 
eloquently of his reliability and productivity.  Indeed, the 
veteran said, in November 1992, that he functioned better at 
work because he did not think about Vietnam there.  Clearly, 
there is no evidence of occupational impairment resulting 
from psychiatric symptomatology.  Further, he has maintained 
a marriage since 1969 and has two daughters and at least two 
grandchildren to show for it.  He reported social isolation 
but he also said he was a "loner" in high school.  There is 
no evidence that psychiatric symptomatology has altered his 
personality or behavior.

We turn now to the rating criteria for the 30 percent 
evaluation.  The veteran has functioned satisfactorily with 
routine behavior, self-care, and normal conversation.  As 
indicated above, his mood has been described as depressed or 
dysphoric.  He has complained of sleeplessness and some 
memory impairment and examiners have recorded signs of 
anxiety and suspicion.  However, there is no evidence that 
the foregoing symptoms have resulted in any inability to 
perform occupational tasks or any decrease in work 
efficiency.  Thus, it is not entirely clear that even a 30 
percent evaluation is warranted.

The veteran has described two traumatic events in service but 
he has demonstrated considerable strength, he has gained 
control of an alcohol problem without outside help, he has 
persevered in his employment, and he has maintained his 
marriage.   His efforts to overcome his disability are 
laudable.  The evidence, however, does not warrant an 
increase to 50 percent for his PTSD.  Clearly, the disability 
picture more nearly approximates the criteria for the 30 
percent evaluation.


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

